 

Exhibit 10.9

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
August 13, 2020, between Lionheart Acquisition Corporation II, a Delaware
corporation (the “Company”), and Nomura Securities International, Inc. (the
“Purchaser”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);

 

WHEREAS, the Company has confidentially submitted to the U.S. Securities and
Exchange Commission (the “SEC”) a draft registration statement on Form S-1 (the
“Registration Statement”) for its initial public offering (the “IPO”) of units
(the “Public Units”) at a price of $10.00 per Public Unit, each comprised of one
share of Class A common stock of the Company, par value $0.0001 per share (each
a “Class A Share” and, collectively, the “Class A Shares”, and the Class A
Shares included in the Public Units, the “Public Shares”), and one-half of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per whole share (each
a “Warrant” and, collectively, the “Warrants”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, on January 10, 2020, Lionheart Equities, LLC (the “Sponsor”) purchased
5,000,000 shares of Class B common stock, par value $0.0001 per share (each a
“Class B Share” and, collectively, the “Class B Shares”), from the Company, for
an aggregate purchase price of $25,000;

 

WHEREAS, on February 6, 2020, the Company declared a dividend of 0.15 share for
each outstanding share, resulting in 5,750,000 shares being issued and
outstanding;

 

WHEREAS, on July 24, 2020, the Purchaser purchased 82,500 Class B Shares from
the Sponsor for an aggregate purchase price of $412.50;

 

WHEREAS, the Class B Shares are convertible into Class A Shares on the terms and
conditions set forth in the Company’s Amended and Restated Certificate of
Incorporation;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which,
subject to the terms and conditions set forth in this Agreement, at any one time
or from time to time, commencing on the date of the mailing of the proxy
statement (the “Proxy Statement”) in connection with the Company’s initial
Business Combination (the “Mailing Date”) and through the Purchase Deadline (as
defined below), other than as expressly provided in Section 1(a)(ii) of this
Agreement, the Purchaser shall purchase (the “Forward Commitment”) a number of
Public Shares for aggregate cash consideration of up to $100,000,000, or such
lesser amount as is specified by the Company in the Funding Request (the
“Forward Commitment Amount”); and

 



   

 

 

WHEREAS, as consideration for the Purchaser’s Forward Commitment, the Purchaser
shall be entitled to the payment of the cash fees by or on behalf of the Company
as set forth in Section 1(a)(iii) hereof.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.            Sale and Purchase.

 

(a)          Purchase of Shares.

 

(i)           Commencing on the Mailing Date and through the close of business
on the Business Day (as defined below) immediately preceding the Business
Combination Closing (as defined below) date (the close of business on such
immediately preceding Business Day, the “Purchase Deadline”), the Purchaser
shall (provided it is lawful to do so and to the extent requested by the Company
in writing (the “Funding Request”) no later than four (4) Business Days prior to
the Business Combination Closing date) use its reasonable best efforts to
purchase Public Shares, at any one time or from time to time and in such amount
or amounts, for an aggregate purchase price up to (but not exceeding) the
Forward Commitment Amount (the “Market Commitment Amount”). All such purchases
under this Section 1(a)(i) shall be made by the Purchaser via one or more open
market purchases or in one or more privately negotiated transactions with one or
more third parties, including through forward contracts (together, the “Market
Purchases”), provided that: (a) any such privately negotiated transactions
settle substantially concurrently with the closing of the Company’s initial
Business Combination (the “Business Combination Closing”) and are conditioned
upon the occurrence of the Business Combination Closing, (b) the Purchaser shall
not be required to purchase any Public Shares at a per share price in excess of
the estimated per share redemption price set forth in the Proxy Statement and
(c) no such purchases shall occur until at least 90 days following the IPO
Closing. On the date immediately following the Purchase Deadline, and at such
other times as may be requested by the Company, the Purchaser shall (x) notify
the Company in writing of the number of Public Shares so purchased pursuant to
this Section 1(a)(i) (the “Market Shares”) and the aggregate purchase price paid
therefor by the Purchaser and (y) in the case of any Market Shares acquired in
privately negotiated transactions with one or more third parties, provide the
Company with all documentation reasonably requested by the Company and its
advisors (including without limitation, its legal counsel) and its transfer
agent and proxy solicitor to confirm that: (A) the Purchaser purchased, or has
contracted to purchase, such Market Shares, and (B) the seller of such Market
Shares has provided to the Purchaser a representation that (I) the seller voted
such Market Shares in favor of the Business Combination and the other proposals
of the Company set forth in the Proxy Statement and (II) the seller of such
Market Shares did not exercise its redemption rights with respect to such Market
Shares in connection with the special meeting to approve the Business
Combination; provided that such information shall not be publicly disclosed by
the Company without the Purchaser’s prior written consent. For the purposes of
this Agreement, “Business Day” means any day, other than a Saturday or a Sunday,
that is neither a legal holiday nor a day on which banking institutions are
generally authorized or required by law or regulation to close in the City of
New York, New York.

 



 2 

 

 

(ii)          The Purchaser agrees and acknowledges that up to $85,000,000 of
the Forward Commitment may be restructured into an investment in equity
securities of the Company other than Public Shares (such other equity
securities, the “Forward Purchase Securities” and, together with the Market
Shares, the “Securities”), in which case (A) the terms of such Forward Purchase
Securities and the terms of the purchase thereof shall be mutually agreed
between the Company and the Purchaser and such Forward Purchase Securities shall
be issued by the Company and purchased by the Purchaser in accordance with such
terms, and (B) the Company shall use reasonable best efforts to structure the
terms and offering of the Forward Purchase Securities to make eligible and
otherwise facilitate the resale of the Forward Purchase Securities, including,
without limitation, any resale pursuant to Rule 144A of the Securities Act of
1933, as amended (the “Securities Act”); provided that such restructuring shall
not occur, such terms shall not be agreed upon, and any related purchase
agreement shall not be entered into, until at least 90 days following the IPO
Closing. The aggregate purchase price for the Forward Purchase Securities is
hereinafter referred to as the “FPS Purchase Price.” Notwithstanding anything to
the contrary contained herein, the aggregate purchase price of Forward Purchase
Securities (excluding, for the avoidance of doubt, any Market Shares purchased
pursuant to Section 1(a)(i) hereof) to be purchased by the Purchaser shall equal
the amount by which (x) the aggregate amount of funds necessary to consummate
the proposed Business Combination exceeds (y) the sum of (I) the aggregate gross
proceeds to the Company from any debt financing obtained by the Company and any
Forward Purchase Securities purchased by third parties (other than the Purchaser
or its permitted assignees) in private placements or privately negotiated
transactions to occur substantially concurrently with the Business Combination
Closing and (II) the amount available to the Company from the Trust Account (as
defined in Section 4(a)(i) hereof) (after giving effect to redemptions or
repurchases, as applicable, of all of the Public Shares required to be redeemed
or repurchased in connection with the Business Combination); provided that in no
event shall the FPS Purchase Price exceed $85 million and in no event shall the
total amount of Securities purchased hereunder exceed the Forward Commitment
Amount.

 

(iii)         The Company shall pay or cause to be paid to the Purchaser a cash
commitment fee in an amount equal to two percent (2%) of the Forward Commitment
Amount (the “Commitment Fee”) in connection with its agreement to purchase the
Securities; provided, that no Commitment Fee shall be due if (i) the Company
notifies the Purchaser in writing that it does not require the Purchaser to
provide the Forward Commitment or (ii) the Purchaser exercises its Right of
Excusal (as defined below).  The Commitment Fee shall be paid in cash, by wire
transfer of immediately available funds to an account designated by the
Purchaser, at the Business Combination Closing (less any offset for previously
paid Commitment Carrying Costs in accordance with the last sentence of this
Section 1(a)(iii)).  The Company shall also pay or cause to be paid to the
Purchaser an amount equal to the accrued internal charges and carrying costs
incurred by the Purchaser in connection with its Forward Commitment obligations
hereunder (collectively, the “Commitment Carrying Costs”).  The Commitment
Carrying Costs shall be paid in cash, by wire transfer of immediately available
funds to an account designated by the Purchaser, on a monthly basis during the
period from and including the date of the Company’s execution of a definitive
agreement for a Business Combination through the earlier of (i) the Business
Combination Closing and (ii) the date the Company notifies the Purchaser in
writing that it does not require the Purchaser to provide the Forward
Commitment, promptly (but in no event later than three (3) Business Days)
following the Company’s receipt of an invoice therefor from the Purchaser.  Up
to $1.0 million of aggregate Commitment Carrying Costs, to the extent timely
paid to the Purchaser in accordance with this Section 1(a)(iii), may be credited
against (and otherwise reduce) the Commitment Fee payable at the Business
Combination Closing.

 



 3 

 

 

(iv)         In the event the Company and the Purchaser mutually agree to sell
and purchase Forward Purchase Securities as described in
Section 1(a)(ii) hereof, the Company shall deliver written notice to the
Purchaser, prior to 9:30 a.m., New York time, on the third (3rd) Business Day
before the day on which the Purchaser is required to fund the FPS Purchase Price
to the Escrow Account (as defined below) (or an alternative account agreed to by
the Company and the Purchaser) as provided in the immediately succeeding
sentence, specifying the number of Forward Purchase Securities the Purchaser is
required to purchase, the anticipated date of the Business Combination Closing,
the FPS Purchase Price and instructions for wiring the FPS Purchase Price to an
account (the “Escrow Account”) of a third-party escrow agent, which shall be the
Company’s transfer agent (the “Escrow Agent”), to be established pursuant to an
escrow agreement between the Company and the Escrow Agent (the “Escrow
Agreement”). At least one (1) Business Day before the anticipated date of the
Business Combination Closing specified in such written notice, the Purchaser
shall deliver the FPS Purchase Price in cash via wire transfer to the account
specified in such written notice, to be held in escrow pending the Business
Combination Closing. If the Business Combination Closing does not occur within
thirty (30) days after the Purchaser delivers the FPS Purchase Price to the
Escrow Agent, the Escrow Agreement will provide that the Escrow Agent shall
automatically return to the Purchaser the FPS Purchase Price, provided that the
return of the FPS Purchase Price placed in escrow shall not result in the
termination of this Agreement or otherwise relieve either party of any of its
obligations hereunder.

 

(v)           The closing of the sale of the Forward Purchase Securities (the
“FPS Closing”) shall be held on the same date as, and immediately prior to, the
Business Combination Closing (such date being referred to as the “Closing
Date”); provided that the Closing Date shall not occur earlier than 90 days
following the IPO Closing. At the FPS Closing, the Company will issue to the
Purchaser the number of Forward Purchase Securities agreed to be purchased, each
registered in the name of the Purchaser, against (and concurrently with) release
of the FPS Purchase Price by the Escrow Agent to the Company.

 



 4 

 

 

(vi)         The Company shall keep the Purchaser informed as to the progress of
identifying and evaluating potential Business Combination targets (each a
“Target”). The Company shall use reasonable best efforts to provide the
Purchaser with such information and access as may reasonably be requested by the
Purchaser in connection with its rights hereunder, including (i) participation,
upon reasonable advance notice, by senior management in a reasonable number of
meetings, presentations and due diligence sessions at times and in locations
reasonably acceptable to the Company, and (ii) furnishing the Purchaser, to the
extent reasonably available to the Company, with documents or other information
related to Target. Notwithstanding anything to the contrary herein, the
Purchaser shall be excused from its obligation to purchase the Securities in
whole or in part in connection with a specific Business Combination (the “Right
of Excusal”) for any reason, including, without limitation, if it has determined
that such purchase would constitute a conflict of interest, if it does not
deliver an Acceptance Notice (as defined below) by the Acceptance Deadline (as
defined below) as described below:

 

(A)            The Company shall provide written notice to the Purchaser upon
reaching an agreement in principle to enter into a Business Combination with a
specific Target. Such written notice shall include sufficient information about
such Target that the Purchaser has the ability to thoroughly evaluate the
proposed Business Combination.

 

(B)            At least seven (7) Business Days prior to any vote of the Board
of Directors of the Company (the “Board”) to approve the execution of a
definitive agreement for a Business Combination with a Target (a “Definitive
Agreement”), written notice (the “Transaction Notice”) of the Company’s
intention to hold such a Board vote shall be delivered by the Company to the
Purchaser (the date the Transaction Notice is delivered to the Purchaser being
referred to herein as the “Notice Date”). The Transaction Notice shall set forth
the material terms and such other information as may be reasonably necessary for
the Purchaser to evaluate the terms of such Business Combination.

 

(C)            The Purchaser shall have until the end of the fifth (5th)
Business Day after the Notice Date (such date, the “Acceptance Deadline”) to
deliver written notice (an “Acceptance Notice”) to the Company that it will
purchase the Securities in whole or in part. The Company shall not call for a
Board vote on the proposed Business Combination until after the Acceptance
Deadline.

 

(D)            For the avoidance of doubt, if the Purchaser does not deliver an
Acceptance Notice by the Acceptance Deadline, the Purchaser shall no longer have
any right or obligation to purchase any Securities.

 

(E)            The Purchaser acknowledges and understands that in order to
participate in the Company’s interactions with any Target, and in order to
receive information possessed by the Company related to any Target, the
Purchaser will be required to enter into or be joined to confidentiality and
nondisclosure agreements on customary and reasonable terms with such Target
restricting the use and disclosure of such information, and that, under certain
circumstances, the Purchaser may come into possession of material, nonpublic
information regarding a publicly traded company.

 



 5 

 

 

(vii)         Notwithstanding the foregoing, if the Purchaser does not exercise
its Right of Excusal and (x) defaults in its obligation hereunder to fund the
FPS Purchase Price for any amount of Forward Purchase Securities on the Closing
Date or (y) fails to purchase in full the amount of Market Shares specified in
the Funding Request, (i) the Company shall not be under any obligation to pay
the pro rata portion of the Commitment Fee related to such amount of Forward
Purchase Securities or the amount of Market Shares equal to the difference, if
any, between the Market Commitment Amount and the total amount of Market Shares
that the Purchaser purchased in Market Purchases (the “Shortfall”), as
applicable; (ii) the Company shall be entitled, following written request to the
Purchaser therefor, to receive a refund of the pro rata portion of any
Commitment Carrying Costs previously paid by the Company related to such amount
of Forward Purchase Securities or Shortfall, as applicable; and (iii) to the
extent the Company postpones the special meeting of stockholders to approve the
Business Combination as a result of such default by the Purchaser to fund the
FPS Purchase Price for any amount of Forward Purchase Securities on the Closing
Date, the Company shall be entitled, following written request to the Purchaser
therefor, to be reimbursed by Purchaser for any documented out-of-pocket costs
reasonably incurred by the Company in connection with postponing the special
meeting (provided such postponement does not exceed six (6) months from the
previously scheduled special meeting date). The parties hereto acknowledge and
agree that the payments provided for in the immediately preceding sentence
represent liquidated damages and the payment thereof by Purchaser shall
constitute the Company’s sole remedy for any default by the Purchaser to fund
the FPS Purchase Price for any amount of Forward Purchase Securities on the
Closing Date or failure by the Purchaser to purchase in full the amount of
Market Shares.

 

(b)         Delivery of Forward Purchase Securities.

 

(i)            The Company shall register the Purchaser as the owner of the
Forward Purchase Securities purchased by the Purchaser hereunder with the
Company’s transfer agent by book entry on or promptly after (but in no event
more than two (2) Business Days after) the date of the FPS Closing.

 

(ii)           Each register and book entry for the Forward Purchase Securities
shall contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(c)          Legend Removal. If the Forward Purchase Securities are eligible to
be sold without restriction under, and without the Company being in compliance
with the current public information requirements of, Rule 144 under the
Securities Act, then at the Purchaser’s request, the Company will, at its sole
expense, cause the Company’s transfer agent to remove the legend set forth in
Section 1(b)(ii). In connection therewith, if required by the Company’s transfer
agent, the Company will, at its sole expense, promptly cause an opinion of
counsel to be delivered to and maintained with its transfer agent, together with
any other authorizations, certificates and directions required by the transfer
agent that authorize and direct the transfer agent to issue or transfer such
Forward Purchase Securities without any such legend.

 

(d)          Registration Rights. The Purchaser shall have registration rights
with respect to the Forward Purchase Securities pursuant to a Registration
Rights Agreement to be entered into with the Company on the date hereof (the
“Registration Rights Agreement”).

 



 6 

 

 

2.            Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)         Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b)         Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(c)         Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d)         Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

(e)         Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities. For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or any government or any
department or agency thereof.

 



 7 

 

 

(f)         Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering and sale of the Forward Purchase Securities, as well
as the terms of the Company’s proposed IPO, with the Company’s management.

 

(g)         Restricted Securities. The Purchaser understands that the offering
and sale of the Forward Purchase Securities have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Forward Purchase Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Securities, or any equity securities into which they may be
converted, for resale, except pursuant to the Registration Rights Agreement. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Forward Purchase Securities, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy. The Purchaser acknowledges that the
Company confidentially submitted the Registration Statement for the IPO to the
SEC for review. The Purchaser understands that the offering of the Forward
Purchase Securities is not, and is not intended to be, part of the IPO, and that
the Purchaser will not be able to rely on the protection of Section 11 of the
Securities Act with respect to the offering of the Forward Purchase Securities.

 

(h)         No Public Market. The Purchaser understands that no public market
now exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)          High Degree of Risk. The Purchaser understands that its agreement
to purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment, and that it
will be contractually obligated to vote its Securities in favor of the Company’s
Business Combination.

 

(j)          Accredited Investor. The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k)         No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder, (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

 

(l)          Residence. The principal place of business of the Purchaser is the
office located at the address of the Purchaser set forth in Section 8(a) hereof.

 



 8 

 

 

(m)         Adequacy of Financing. The Purchaser has available to it sufficient
funds to satisfy its obligations under this Agreement.

 

(n)          No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the offer, sale and purchase of the Securities, and the Purchaser
Parties disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Company in Section 3 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Purchaser Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Company, any person
on behalf of the Company or any of the Company’s affiliates (collectively, the
“Company Parties”).

 

3.            Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser on the date hereof, as of any date on
which the Purchaser purchases Market Shares and as of the FPS Closing, as
follows:

 

(a)         Organization and Corporate Power. The Company is duly incorporated,
validly existing and in good standing as a corporation under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted. The
Company has no subsidiaries.

 

(b)         Capitalization

 

. The authorized share capital of the Company consists, as of the date hereof,
of:

 

(i)            100,000,000 Class A Shares, none of which are issued and
outstanding;

 

(ii)           10,000,000 Class B Shares, 5,750,000 of which are issued and
outstanding and held by the Sponsor and the Purchaser. All of the outstanding
Class B Shares have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws;
and

 

(iii)          1,000,000 preferred shares, none of which are issued and
outstanding.

 



 9 

 

 

(c)         Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Securities at
the FPS Closing, and the securities issuable upon conversion of the Forward
Purchase Securities (if any), has been taken or will be taken prior to the FPS
Closing, as applicable. All action on the part of the stockholders, directors
and officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the FPS Closing, and the issuance and delivery
of the Forward Purchase Securities and the securities issuable upon conversion
of the Forward Purchase Securities (if any) has been taken or will be taken
prior to the FPS Closing, as applicable. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(d)         Valid Issuance of Forward Purchase Securities. The Forward Purchase
Securities, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement and the related purchase agreement
for the sale and purchase of the Forward Purchase Securities and registered in
the register of the Company, and the securities issuable upon conversion of the
Forward Purchase Securities (if any), when issued in accordance with the terms
of the Forward Purchase Securities, this Agreement and such purchase agreement,
and registered in the register of the Company, will be validly issued, fully
paid and nonassessable and free of all preemptive or similar rights, taxes,
liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

 

(e)         Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for any filings pursuant
to applicable state securities laws and pursuant to the Registration Rights
Agreement.

 

(f)         Compliance with Other Instruments. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of the Company’s certificate of incorporation (the
“Charter”), bylaws or other governing documents, (ii) of any instrument,
judgment, order, writ or decree to which the Company is a party or by which the
Company is bound, (iii) under any note, indenture or mortgage to which the
Company is a party or by which the Company is bound, (iv) under any lease,
agreement, contract or purchase order to which the Company is a party or by
which the Company is bound or (v) of any provision of federal or state statute,
rule or regulation applicable to the Company, in each case (other than clause
(i)) which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)         Operations. As of the date hereof, the Company has not conducted,
and prior to the IPO Closing the Company will not conduct, any operations other
than organizational activities and activities in connection with offerings of
the Forward Purchase Securities.

 



 10 

 

 

(h)         Foreign Corrupt Practices. Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(i)          Compliance with Anti-Money Laundering Laws. The operations of the
Company are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, but not
limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA Patriot Act of 2001 and the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(j)          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 

(k)          No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or stockholders has either directly or
indirectly, including through a broker or finder, (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(l)           No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, none of the Company
Parties has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the offer, sale and
purchase of the Securities, the proposed IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

 



 11 

 

 

4.            Additional Agreements and Acknowledgements of the Purchaser.

 

(a)         Trust Account.

 

(i)            The Purchaser hereby acknowledges that it is aware that the
Company will establish a trust account (the “Trust Account”) in which the
proceeds of the IPO and from certain private placements occurring simultaneously
with the IPO (such proceeds, including interest or other earnings accrued from
time to time thereon, collectively, the “Trust Funds”) shall be deposited for
the benefit of the Company’s public stockholders and the underwriters of the
IPO. The Purchaser, for itself and its affiliates, hereby agrees that it has no
right, title, interest or claim of any kind in or to any Trust Funds, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it.

 

(ii)           The Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any Trust Funds, and hereby irrevocably waives any Claim to, or to any Trust
Funds that it may have now or in the future, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it. In the event the Purchaser has any Claim against the Company
under this Agreement, the Purchaser shall not pursue such Claim against the
Trust Funds, except for redemption and liquidation rights, if any, the Purchaser
may have in respect of any Public Shares held by it.

 

(iii)          Nothing contained in this Section 4(a) shall be construed or
intended to limit or otherwise waive any rights of the Purchaser to receive any
underwriting fees payable with respect to the IPO.

 

(b)         Redemption and Liquidation. The Purchaser hereby waives, with
respect to any Public Shares held by it, any redemption rights it may have in
connection with (i) the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination and (ii) any stockholder vote to
approve an amendment to the Charter that would affect the substance or timing of
the Company’s obligation to redeem 100% of the Public Shares sold in the IPO if
the Company has not consummated an initial Business Combination within the time
period set forth in the Charter or in the context of a tender offer made by the
Company to purchase Public Shares, it being understood that the Purchaser shall
be entitled to redemption and liquidation rights with respect to any Public
Shares held by it in the event the Company does not complete a Business
Combination and liquidates.

 

(c)         Voting. The Purchaser hereby agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class A Shares
owned by it in favor of any proposed Business Combination. If the Purchaser
fails to vote any Class A Shares it is required to vote hereunder in favor of a
proposed Business Combination, the Purchaser hereby grants hereunder to the
Company and any representative designated by the Company without further action
by the Purchaser a limited irrevocable power of attorney to effect such vote on
behalf of the Purchaser, which power of attorney shall be deemed to be coupled
with an interest.

 



 12 

 

 

5.            Additional Agreements of the Company.

 

(a)         No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the IPO Closing, constitute material non-public information of the Company.

 

(b)         Nasdaq Listing. The Company will use commercially reasonable efforts
to effect and maintain the listing of the Public Shares on Nasdaq (or another
national securities exchange).

 

(c)         No Amendments to Charter. The Amended and Restated Certificate of
Incorporation of the Company will be in substantially the same form of Exhibit A
hereto and will not be amended in any material respect prior to the IPO Closing
without the Purchaser’s prior written consent.

 

6.            FPS Closing Conditions.

 

(a)          The obligation of the Purchaser to purchase the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing, of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

 

(i)            The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)           The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Delaware corporation, as of a date
within ten (10) Business Days of the Closing Date;

 

(iii)          The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv)          The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing;

 

(v)           No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities; and

 



 13 

 

 

(vi)          The Business Combination shall not be with a company or companies
that is or are: (a) engaged in the adult entertainment, marijuana, personal
firearms manufacturing or casino operation business sectors, or global
investment banks that directly compete with the Purchaser; (b) engaged in a
business that upon the completion of the Business Combination would cause the
Purchaser to be required to change its corporate structure; or (c) doing
business with embargoed or sanctioned countries, or is on a terrorist watch list
of any kind.

 

 

(b)         The obligation of the Company to sell the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing, of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Company:

 

(i)            The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)           The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii)          The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

 

(iv)          No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

 

7.            Termination. This Agreement (and any obligations hereunder,
including the obligation to purchase the Securities) may be terminated at any
time (including prior to the FPS Closing, if applicable):

 

(a)         by mutual written consent of the Company and the Purchaser;

 

(b)         automatically:

 

(i)            if the IPO is not consummated on or prior to December 31, 2020;

 

(ii)           if the gross proceeds from the IPO do not equal or exceed
$100,000,000;

 



 14 

 

 

(iii)          if the Business Combination is not consummated within 18 months
from the closing of the IPO, unless extended in accordance with the Charter; or

 

(iv)          if the Company becomes bankrupt or insolvent; or

 

(c)         by the Purchaser upon written notice to the Company, if Ophir
Sternberg dies or is convicted of a crime involving fraud or dishonesty.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price, if previously paid, and all of the Purchaser’s funds
paid in connection herewith shall be promptly returned to the Purchaser, and
thereafter this Agreement shall forthwith become null and void and have no
effect, without any liability on the part of the Purchaser or the Company and
their respective directors, officers, employees, partners, managers, members, or
stockholders and all rights and obligations of each party shall cease; provided,
however, that nothing contained in this Section 7 shall relieve either party
from liabilities or damages arising out of any fraud or willful breach by such
party of any of its representations, warranties, covenants or agreements
contained in this Agreement.

 

8.            General Provisions.

 

(a)         Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Lionheart Acquisition Corporation II, 4218
NE 2nd Avenue, Miami, Florida 33137, Attn: Ophir Sternberg, email:
o@lheartcapital.com, with a copy to the Company’s counsel at: Loeb & Loeb LLP,
345 Park Avenue, New York, New York 10154, Attn: Giovanni Caruso, email:
gcaruso@loeb.com, fax: (212) 407-4990.

 

All communications to the Purchaser shall be sent to: Nomura Securities
International, Inc., Worldwide Plaza, 309 West 49th Street, New York, New York
10019-7316, Attention: Head of Equity Capital Markets, Americas (facsimile:
646-587-8740), with a copy to the Head of IBD Legal (facsimile: 646-587-9548).

 

(b)         No Finder’s Fees. Other than the Commitment Fee and the Commitment
Carrying Costs payable to the Purchaser hereunder and any underwriting fees due
to the Purchaser in connection with the IPO, each of which shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 



 15 

 

 

(c)         Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the FPS Closing.

 

(d)         Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e)         Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)         Assignments. Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written consent of the other party.
Notwithstanding anything to the contrary herein, the Purchaser may assign its
rights and delegate its duties and obligations under this Agreement in whole or
in part to one or more of its affiliates without the Company’s written consent.
Any assignment of this Agreement by the Purchaser shall be void ab initio if
such assignment requires the Company’s written consent and such consent is not
granted. For the avoidance of doubt, any assignment of this Agreement or any of
the rights, interests, or obligations hereunder shall not affect the Company’s
obligation to pay (or cause to be paid) the Commitment Fee, the Commitment
Carrying Costs and any underwriting fees due to the Purchaser in connection with
the IPO.

 

(g)         Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including any electronic signature
covered by the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions
Act, the Electronic Signatures and Records Act or other applicable law, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(h)         Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 



 16 

 

 

(i)          Governing Law. This Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 

(j)          Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York
located in the county of New York and to the jurisdiction of the United States
District Court for the Southern District of New York in New York county for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
located in the county of New York or the United States District Court for the
Southern District of New York in New York county, and (iii) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

 

(k)         Waiver of Jury Trial. The parties hereto hereby waive any right to a
jury trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l)          Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except with the prior written consent of the
Company and the Purchaser.

 

(m)         Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)         Expenses. Each of the Company and the Purchaser will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all fees of The
Depository Trust Company associated with the issuance and resale of the Forward
Purchase Securities and the securities issuable upon conversion of the Forward
Purchase Securities (if any).

 



 17 

 

 

 

(o)            Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)            Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)            Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 

(r)             Specific Performance. Subject to Section 1(a)(vii) hereof, the
Purchaser agrees that irreparable damage may occur in the event any provision of
this Agreement was not performed by the Purchaser in accordance with the terms
hereof and that the Company shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

[Signature page follows]

 



18

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

 

NOMURA SECURITIES INTERNATIONAL, INC.

 

By:

/s/ Bryan P. Finkel

    Name: Bryan P. Finkel     Title: Managing Director  

 

[Signature Page to Forward Purchase Agreement]

 





 

 

COMPANY:

 

LIONHEART ACQUISITION CORPORATION II

 

By:

/s/ Ophir Sternberg

    Name: Ophir Sternberg     Title: President and Chief Executive Officer  

 

[Signature Page to Forward Purchase Agreement]

 





 



 

Exhibit A

 

Form of Amended and Restated Certificate of Incorporation of the Company

 





 

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

LIONHEART ACQUISITION CORPORATION II

August 13, 2020

 

Lionheart Acquisition Corporation II, a corporation organized and existing under
the laws of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY AS
FOLLOWS:

 

1. The name of the Corporation is “Lionheart Acquisition Corporation II”. The
original certificate of incorporation of the Corporation was filed with the
Secretary of State of the State of Delaware on December 23, 2019, with the name
of “Lionheart Acquisition Corp.” and was amended by Certificates of Amendment
filed with the Secretary of State of the State of Delaware on February 5, 2020
and July 24, 2020 (such original certificate of incorporation, as so amended,
the “Original Certificate”).

 

2. This Amended and Restated Certificate of Incorporation (the “Amended and
Restated Certificate”), which both restates and amends the provisions of the
Original Certificate, was duly adopted in accordance with Sections 228, 242 and
245 of the General Corporation Law of the State of Delaware, as amended from
time to time (the “DGCL”).

 

3. This Amended and Restated Certificate shall become effective on the date of
filing with Secretary of State of Delaware.

 

4. The text of the Original Certificate is hereby restated and amended in its
entirety to read as follows:

 

ARTICLE I

NAME

 

The name of the corporation is Lionheart Acquisition Corporation II (the
“Corporation”).

 

ARTICLE II

PURPOSE

 

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL. In addition to the powers
and privileges conferred upon the Corporation by law and those incidental
thereto, the Corporation shall possess and may exercise all the powers and
privileges that are necessary or convenient to the conduct, promotion or
attainment of the business or purposes of the Corporation, including, but not
limited to, effecting a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination, involving the
Corporation and one or more businesses (a “Business Combination”).

 

ARTICLE III

REGISTERED AGENT

 

The address of the Corporation’s registered office in the State of Delaware is
3411 Silverside Road, Tatnall Building, #104, in the City of Wilmington, County
of New Castle, State of Delaware, 19810, and the name of the Corporation’s
registered agent at such address is Corporate Creations Network Inc.

 



A-1

 

 

ARTICLE IV

CAPITALIZATION

 

Section 4.1 Authorized Capital Stock. The total number of shares of all classes
of capital stock, each with a par value of $0.0001 per share, which the
Corporation is authorized to issue is 111,000,000 shares, consisting of
(a) 110,000,000 shares of common stock (the “Common Stock”), including
(i) 100,000,000 shares of Class A Common Stock (the “Class A Common Stock”), and
(ii) 10,000,000 shares of Class B Common Stock (the ”Class B Common Stock”), and
(b) 1,000,000 shares of preferred stock (the “Preferred Stock”).

 

Upon this Amended and Restated Certificate of Incorporation of the Corporation
becoming effective pursuant to the DGCL (the “Effective Time”), each outstanding
share of the Corporation’s common stock, par value $0.0001 per share, issued and
outstanding or held in treasury prior to the Effective Time, will be
automatically reclassified and become one share of Class B Common Stock.

 

Section 4.2 Preferred Stock. Subject to Article IX of this Amended and Restated
Certificate, the Board of Directors of the Corporation (the “Board”) is hereby
expressly authorized to provide out of the unissued shares of the Preferred
Stock for one or more series of Preferred Stock and to establish from time to
time the number of shares to be included in each such series and to fix the
voting rights, if any, designations, powers, preferences and relative,
participating, optional, special and other rights, if any, of each such series
and any qualifications, limitations and restrictions thereof, as shall be stated
in the resolution or resolutions adopted by the Board providing for the issuance
of such series and included in a certificate of designation (a “Preferred Stock
Designation”) filed pursuant to the DGCL, and the Board is hereby expressly
vested with the authority to the full extent provided by law, now or hereafter,
to adopt any such resolution or resolutions.

 

Section 4.3 Common Stock.

 

(a) Voting.

 

(i) Except as otherwise required by law or this Amended and Restated Certificate
(including any Preferred Stock Designation), the holders of the Common Stock
shall exclusively possess all voting power with respect to the Corporation.

 

(ii) Except as otherwise required by law or this Amended and Restated
Certificate (including any Preferred Stock Designation), the holders of shares
of Common Stock shall be entitled to one vote for each such share on each matter
properly submitted to the stockholders on which the holders of the Common Stock
are entitled to vote.

 

(iii) Except as otherwise required by law or this Amended and Restated
Certificate (including any Preferred Stock Designation), at any annual or
special meeting of the stockholders of the Corporation, holders of the Class A
Common Stock and holders of the Class B Common Stock, voting together as a
single class, shall have the exclusive right to vote for the election of
directors and on all other matters properly submitted to a vote of the
stockholders. Notwithstanding the foregoing, except as otherwise required by law
or this Amended and Restated Certificate (including any Preferred Stock
Designation), holders of shares of any series of Common Stock shall not be
entitled to vote on any amendment to this Amended and Restated Certificate
(including any amendment to any Preferred Stock Designation) that relates solely
to the terms of one or more outstanding series of Preferred Stock or other
series of Common Stock if the holders of such affected series of Preferred Stock
or Common Stock, as applicable, are entitled exclusively, either separately or
together with the holders of one or more other such series, to vote thereon
pursuant to this Amended and Restated Certificate (including any Preferred Stock
Designation) or the DGCL.

 



A-2

 

 

(b) Class B Common Stock.

 

(i) Shares of Class B Common Stock shall be convertible into shares of Class A
Common Stock on a one-for-one basis (the “Initial Conversion Ratio”)
automatically upon the closing of the Business Combination.

 

(ii) Notwithstanding the Initial Conversion Ratio, in the case that additional
shares of Class A Common Stock, or Equity-linked Securities (as defined below),
are issued or deemed issued in excess of the amounts sold in the Corporation’s
initial public offering of securities (the “Offering”) and related to the
closing of the initial Business Combination, all issued and outstanding shares
of Class B Common Stock shall automatically convert into shares of Class A
Common Stock at the time of the closing of the initial Business Combination at a
ratio for which:

 

  ● the numerator shall be equal to the sum of (A) 25% of all shares of Class A
Common Stock issued or issuable (upon the conversion or exercise of any
Equity-linked Securities or otherwise) by the Corporation, related to or in
connection with the consummation of the initial Business Combination (excluding
any shares of Class A Common Stock issued or issuable (upon the conversion or
exercise of any Equity-Linked Securities or otherwise) to any seller in the
initial Business Combination, any private placement units (or underlying
securities) issued to Lionheart Equities, LLC (the “Sponsor”) and Nomura
Securities International, Inc. (“Nomura”) contemporaneously with the closing of
the Offering and any private placement-equivalent units issued to the Sponsor or
its affiliates upon conversion of loans to the Corporation and any securities
issued pursuant to that certain forward purchase agreement, dated August 13,
2020, by and between the Corporation and Nomura) plus (B) the number of shares
of Class B Common Stock issued and outstanding prior to the closing of the
initial Business Combination; and

 

  ● the denominator shall be the number of shares of Class B Common Stock issued
and outstanding prior to the closing of the initial Business Combination.

 

As used herein, the term “Equity-linked Securities” means any debt or equity
securities that are convertible, exercisable or exchangeable for shares of
Class A Common Stock issued in a financing transaction in connection with the
Corporation’s initial Business Combination, including but not limited to a
private placement of equity or debt.

 

Notwithstanding anything to the contrary contained herein, (i) the foregoing
adjustment to the Initial Conversion Ratio may be waived as to any particular
issuance or deemed issuance of additional shares of Class A Common Stock or
Equity-linked Securities by the written consent or agreement of holders of a
majority of the shares of Class B Common Stock then outstanding consenting or
agreeing separately as a single class in the manner provided
in Section 4.3(b)(iii), and (ii) in no event shall the Class B Common Stock
convert into Class A Common Stock at a ratio that is less than one-for-one.

 

The foregoing conversion ratio shall also be adjusted to account for any
subdivision (by stock split, subdivision, exchange, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, exchange, reclassification, recapitalization or otherwise) or
similar reclassification or recapitalization of the outstanding shares of
Class A Common Stock into a greater or lesser number of shares occurring after
the original filing of this Amended and Restated Certificate without a
proportionate and corresponding subdivision, combination or similar
reclassification or recapitalization of the outstanding shares of Class B Common
Stock.

 



A-3

 

 

Each share of Class B Common Stock shall convert into its pro rata number of
shares of Class A Common Stock pursuant to this Section 4.3(b). The pro
rata share for each holder of Class B Common Stock will be determined as
follows: Each share of Class B Common Stock shall convert into such number of
shares of Class A Common Stock as is equal to the product of one (1) multiplied
by a fraction, the numerator of which shall be the total number of shares of
Class A Common Stock into which all of the issued and outstanding shares of
Class B Common Stock shall be converted pursuant to this Section 4.3(b) and the
denominator of which shall be the total number of issued and outstanding shares
of Class B Common Stock at the time of conversion.

 

(iii) Voting. Except as otherwise required by law or this Amended and Restated
Certificate (including any Preferred Stock Designation), for so long as any
shares of Class B Common Stock shall remain outstanding, the Corporation shall
not, without the prior vote or written consent of the holders of a majority of
the shares of Class B Common Stock then outstanding, voting separately as a
single class, amend, alter or repeal any provision of this Amended and Restated
Certificate, whether by merger, consolidation or otherwise, if such amendment,
alteration or repeal would alter or change the powers, preferences or relative,
participating, optional or other or special rights of the Class B Common Stock.
Any action required or permitted to be taken at any meeting of the holders of
Class B Common Stock may be taken without a meeting, without prior notice and
without a vote, if a consent or consents in writing, setting forth the action so
taken, shall be signed by the holders of the outstanding Class B Common Stock
having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares of Class B Common
Stock were present and voted and shall be delivered to the Corporation by
delivery to its registered office in the State of Delaware, its principal place
of business, or an officer or agent of the Corporation having custody of the
book in which minutes of proceedings of stockholders are recorded. Delivery made
to the Corporation’s registered office shall be by hand or by certified or
registered mail, return receipt requested. Prompt written notice of the taking
of corporate action without a meeting by less than unanimous written consent of
the holders of Class B Common Stock shall, to the extent required by law, be
given to those holders of Class B Common Stock who have not consented in writing
and who, if the action had been taken at a meeting, would have been entitled to
notice of the meeting if the record date for notice of such meeting had been the
date that written consents signed by a sufficient number of holders of Class B
Common Stock to take the action were delivered to the Corporation.

 

(c) Dividends. Subject to applicable law, the rights, if any, of the holders of
any outstanding series of the Preferred Stock and the provisions
of Article IX hereof, the holders of shares of Common Stock shall be entitled to
receive such dividends and other distributions (payable in cash, property or
capital stock of the Corporation) when, as and if declared thereon by the Board
from time to time out of any assets or funds of the Corporation legally
available therefor and shall share equally on a per share basis in such
dividends and distributions.

 

(d) Liquidation, Dissolution or Winding Up of the Corporation. Subject to
applicable law, the rights, if any, of the holders of any outstanding series of
the Preferred Stock and the provisions of Article IX hereof, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, after payment or provision for payment of the debts and other
liabilities of the Corporation, the holders of shares of Common Stock shall be
entitled to receive all the remaining assets of the Corporation available for
distribution to its stockholders, ratably in proportion to the number of shares
of Class A Common Stock (on an as converted basis with respect to the Class B
Common Stock) held by them.

 

Section 4.4 Rights and Options. The Corporation has the authority to create and
issue rights, warrants and options entitling the holders thereof to acquire from
the Corporation any shares of its capital stock of any class or classes, with
such rights, warrants and options to be evidenced by or in
instrument(s) approved by the Board. The Board is empowered to set the exercise
price, duration, times for exercise and other terms and conditions of such
rights, warrants or options; provided, however, that the consideration to be
received for any shares of capital stock issuable upon exercise thereof may not
be less than the par value thereof.

 



A-4

 

 

ARTICLE V

BOARD OF DIRECTORS

 

Section 5.1 Board Powers. The business and affairs of the Corporation shall be
managed by, or under the direction of, the Board. In addition to the powers and
authority expressly conferred upon the Board by statute, this Amended and
Restated Certificate or the Bylaws of the Corporation (“Bylaws”), the Board is
hereby empowered to exercise all such powers and do all such acts and things as
may be exercised or done by the Corporation, subject, nevertheless, to the
provisions of the DGCL, this Amended and Restated Certificate, and any Bylaws
adopted by the stockholders of the Corporation; provided, however, that no
Bylaws hereafter adopted by the stockholders of the Corporation shall invalidate
any prior act of the Board that would have been valid if such Bylaws had not
been adopted.

 

Section 5.2 Number, Election and Term.

 

(a) The number of directors of the Corporation, other than those who may be
elected by the holders of one or more series of the Preferred Stock voting
separately by class or series, shall be fixed from time to time exclusively by
the Board pursuant to a resolution adopted by a majority of the Board.

 

(b) Subject to the rights of the holders of one or more series of Preferred
Stock, voting separately by class or series, to elect directors pursuant to the
terms of one or more series of Preferred Stock, the election of directors shall
be determined by a plurality of the votes cast by the stockholders present in
person or represented by proxy at the meeting and entitled to vote thereon.

 

(c) Subject to Section 5.5 hereof, a director shall hold office until his or her
successor has been elected and qualified, subject, however, to such director’s
earlier death, resignation, retirement, disqualification or removal.

 

(d) Unless and except to the extent that the Bylaws shall so require, the
election of directors need not be by written ballot. The holders of shares of
Common Stock shall not have cumulative voting rights with regard to election of
directors.

 

Section 5.3 Newly Created Directorships and Vacancies. Subject
to Section 5.5 hereof, newly created directorships resulting from an increase in
the number of directors and any vacancies on the Board resulting from death,
resignation, retirement, disqualification, removal or other cause may be filled
solely and exclusively by a majority vote of the remaining directors then in
office, even if less than a quorum, or by a sole remaining director (and not by
stockholders), and any director so chosen shall hold office until his or her
successor has been elected and qualified, subject, however, to such director’s
earlier death, resignation, retirement, disqualification or removal.

 

Section 5.4 Removal. Subject to Section 5.5 hereof, any or all of the directors
may be removed from office at any time, but only for cause and only by the
affirmative vote of holders of a majority of the voting power of all then
outstanding shares of capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class.

 

Section 5.5 Preferred Stock - Directors. Notwithstanding any other provision of
this Article V, and except as otherwise required by law, whenever the holders of
one or more series of the Preferred Stock shall have the right, voting
separately by class or series, to elect one or more directors, the term of
office, the filling of vacancies, the removal from office and other features of
such directorships shall be governed by the terms of such series of the
Preferred Stock as set forth in this Amended and Restated Certificate (including
any Preferred Stock Designation).

 



A-5

 

 

ARTICLE VI

BYLAWS

 

In furtherance and not in limitation of the powers conferred upon it by law, the
Board shall have the power and is expressly authorized to adopt, amend, alter or
repeal the Bylaws. The affirmative vote of a majority of the Board shall be
required to adopt, amend, alter or repeal the Bylaws. The Bylaws also may be
adopted, amended, altered or repealed by the stockholders; provided, however,
that in addition to any vote of the holders of any class or series of capital
stock of the Corporation required by law or by this Amended and Restated
Certificate (including any Preferred Stock Designation), the affirmative vote of
the holders of at least a majority of the voting power of all then outstanding
shares of capital stock of the Corporation entitled to vote generally in the
election of directors, voting together as a single class, shall be required for
the stockholders to adopt, amend, alter or repeal the Bylaws; and provided
further, however, that no Bylaws hereafter adopted by the stockholders shall
invalidate any prior act of the Board that would have been valid if such Bylaws
had not been adopted.

 

ARTICLE VII

SPECIAL MEETINGS OF STOCKHOLDERS; ACTION BY WRITTEN CONSENT

 

Section 7.1 Special Meetings. Subject to the rights, if any, of the holders of
any outstanding series of the Preferred Stock, and to the requirements of
applicable law, special meetings of stockholders of the Corporation may be
called only by the Chairman of the Board or Chief Executive Officer of the
Corporation, or the Board pursuant to a resolution adopted by a majority of the
Board, and the ability of the stockholders of the Corporation to call a special
meeting is hereby specifically denied. Except as provided in the foregoing
sentence, special meetings of stockholders of the Corporation may not be called
by another person or persons.

 

Section 7.2 Advance Notice. Advance notice of stockholder nominations for the
election of directors and of business to be brought by stockholders before any
meeting of the stockholders of the Corporation shall be given in the manner
provided in the Bylaws.

 

Section 7.3 Action by Written Consent. Except as may be otherwise provided for
or fixed pursuant to this Amended and Restated Certificate (including any
Preferred Stock Designation) relating to the rights of the holders of any
outstanding series of Preferred Stock, subsequent to the consummation of the
Offering, any action required or permitted to be taken by the stockholders of
the Corporation must be effected by a duly called annual or special meeting of
such stockholders and may not be effected by written consent of the stockholders
other than with respect to our Class B Common Stock with respect to which action
may be taken by written consent.

 

ARTICLE VIII

LIMITED LIABILITY; INDEMNIFICATION

 

Section 8.1 Limitation of Director Liability. A director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director, except to the
extent such exemption from liability or limitation thereof is not permitted
under the DGCL as the same exists or may hereafter be amended unless such
director violated his or her duty of loyalty to the Corporation or its
stockholders, acted in bad faith, knowingly or intentionally violated the law,
authorized unlawful payments of dividends, unlawful stock purchases or unlawful
redemptions, or derived improper personal benefit from his or her actions as a
director. Any amendment, modification or repeal of the foregoing sentence shall
not adversely affect any right or protection of a director of the Corporation
hereunder in respect of any act or omission occurring prior to the time of such
amendment, modification or repeal.

 



A-6

 

 

Section 8.2 Indemnification and Advancement of Expenses.

 

(a) To the fullest extent permitted by applicable law, as the same exists or may
hereafter be amended, the Corporation shall indemnify and hold harmless each
person who is or was made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he or she is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan (an “indemnitee”), whether the basis of such proceeding
is alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, against all liability and loss suffered and expenses (including,
without limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and
penalties and amounts paid in settlement) reasonably incurred by such indemnitee
in connection with such proceeding. The Corporation shall to the fullest extent
not prohibited by applicable law pay the expenses (including attorneys’ fees)
incurred by an indemnitee in defending or otherwise participating in any
proceeding in advance of its final disposition; provided, however, that, to the
extent required by applicable law, such payment of expenses in advance of the
final disposition of the proceeding shall be made only upon receipt of an
undertaking, by or on behalf of the indemnitee, to repay all amounts so advanced
if it shall ultimately be determined that the indemnitee is not entitled to be
indemnified under this Section 8.2 or otherwise. The rights to indemnification
and advancement of expenses conferred by this Section 8.2 shall be contract
rights and such rights shall continue as to an indemnitee who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of his or
her heirs, executors and administrators. Notwithstanding the foregoing
provisions of this Section 8.2(a), except for proceedings to enforce rights to
indemnification and advancement of expenses, the Corporation shall indemnify and
advance expenses to an indemnitee in connection with a proceeding (or part
thereof) initiated by such indemnitee only if such proceeding (or part thereof)
was authorized by the Board.

 

(b) The rights to indemnification and advancement of expenses conferred on any
indemnitee by this Section 8.2 shall not be exclusive of any other rights that
any indemnitee may have or hereafter acquire under law, this Amended and
Restated Certificate, the Bylaws, an agreement, vote of stockholders or
disinterested directors, or otherwise.

 

(c) Any repeal or amendment of this Section 8.2 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Amended and Restated Certificate inconsistent with this Section 8.2, shall,
unless otherwise required by law, be prospective only (except to the extent such
amendment or change in law permits the Corporation to provide broader
indemnification rights on a retroactive basis than permitted prior thereto), and
shall not in any way diminish or adversely affect any right or protection
existing at the time of such repeal or amendment or adoption of such
inconsistent provision in respect of any proceeding (regardless of when such
proceeding is first threatened, commenced or completed) arising out of, or
related to, any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision.

 

(d) This Section 8.2 shall not limit the right of the Corporation, to the extent
and in the manner authorized or permitted by law, to indemnify and to advance
expenses to persons other than indemnitees.

 



A-7

 

 

ARTICLE IX

BUSINESS COMBINATION REQUIREMENTS; EXISTENCE

 

Section 9.1 General.

 

(a) The provisions of this Article IX shall apply during the period commencing
upon the effectiveness of this Amended and Restated Certificate and terminating
upon the consummation of the Corporation’s initial Business Combination and no
amendment to this Article IX shall be effective prior to the consummation of the
initial Business Combination unless approved by the affirmative vote of the
holders of at least sixty-five percent (65%) of all then outstanding shares of
the Common Stock.

 

(b) Immediately after the Offering, a certain amount of the net offering
proceeds received by the Corporation in the Offering (including the proceeds of
any exercise of the underwriters’ over-allotment option) and certain other
amounts specified in the Corporation’s registration statement on Form S-1, as
initially filed with the U.S. Securities and Exchange Commission (the “SEC”) on
July 27, 2020, as amended (the “Registration Statement”), shall be deposited in
a trust account (the “Trust Account”), established for the benefit of the Public
Stockholders (as defined below) pursuant to a trust agreement described in the
Registration Statement. Except for the withdrawal of interest to pay taxes, none
of the funds held in the Trust Account (including the interest earned on the
funds held in the Trust Account) will be released from the Trust Account until
the earliest to occur of (i) the completion of the initial Business Combination,
(ii) the redemption of 100% of the Offering Shares (as defined below) if the
Corporation is unable to complete its initial Business Combination within 18
months from the closing of the Offering and (iii) the redemption of shares in
connection with a vote seeking to amend any provisions of this Amended and
Restated Certificate relating to stockholders’ rights or pre-initial Business
Combination activity (as described in Section 9.7). Holders of shares of Common
Stock included as part of the units sold in the Offering (the “Offering Shares”)
(whether such Offering Shares were purchased in the Offering or in the secondary
market following the Offering and whether or not such holders are the Sponsor or
officers or directors of the Corporation, or affiliates of any of the foregoing)
are referred to herein as “Public Stockholders.”

 

Section 9.2 Redemption Rights.

 

(a) Prior to the consummation of the initial Business Combination, the
Corporation shall provide all holders of Offering Shares with the opportunity to
have their Offering Shares redeemed upon the consummation of the initial
Business Combination pursuant to, and subject to the limitations of, Sections
9.2(b) and 9.2(c) (such rights of such holders to have their Offering Shares
redeemed pursuant to such Sections, the “Redemption Rights”) hereof for cash
equal to the applicable redemption price per share determined in accordance
with Section 9.2(b) hereof (the “Redemption Price”); provided, however, that the
Corporation shall not redeem Offering Shares to the extent that such redemption
would result in the Corporation’s failure to have net tangible assets (as
determined in accordance with Rule 3a51-1(g)(1) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (or any successor rule)) of at least
$5,000,001 or any greater net tangible asset or cash requirement which may be
contained in the agreement relating to the initial Business Combination upon
consummation of the initial Business Combination and after payment of
underwriters’ fees and commissions (such limitation hereinafter called the
“Redemption Limitation”). Notwithstanding anything to the contrary contained in
this Amended and Restated Certificate, there shall be no Redemption Rights or
liquidating distributions with respect to any warrant issued pursuant to the
Offering.

 



A-8

 

 

(b) If the Corporation offers to redeem the Offering Shares other than in
conjunction with a stockholder vote on an initial Business Combination with a
proxy solicitation pursuant to Regulation 14A of the Exchange Act (or any
successor rules or regulations) and filing proxy materials with the SEC, the
Corporation shall offer to redeem the Offering Shares upon the consummation of
the initial Business Combination, subject to lawfully available funds therefor,
in accordance with the provisions of Section 9.2(a) hereof pursuant to a tender
offer in accordance with Rule 13e-4 and Regulation 14E of the Exchange Act (or
any successor rule or regulation) (such rules and regulations hereinafter called
the “Tender Offer Rules”) which it shall commence prior to the consummation of
the initial Business Combination and shall file tender offer documents with the
SEC prior to the consummation of the initial Business Combination that contain
substantially the same financial and other information about the initial
Business Combination and the Redemption Rights as is required under Regulation
14A of the Exchange Act (or any successor rule or regulation) (such rules and
regulations hereinafter called the “Proxy Solicitation Rules”), even if such
information is not required under the Tender Offer Rules; provided, however,
that if a stockholder vote is required by law to approve the proposed initial
Business Combination, or the Corporation decides to submit the proposed initial
Business Combination to the stockholders for their approval for business or
other legal reasons, the Corporation shall offer to redeem the Offering Shares,
subject to lawfully available funds therefor, in accordance with the provisions
of Section 9.2(a) hereof in conjunction with a proxy solicitation pursuant to
the Proxy Solicitation Rules (and not the Tender Offer Rules) at a price per
share equal to the Redemption Price calculated in accordance with the following
provisions of this Section 9.2(b). In the event that the Corporation offers to
redeem the Offering Shares pursuant to a tender offer in accordance with the
Tender Offer Rules, the Redemption Price per share of the Common Stock payable
to holders of the Offering Shares tendering their Offering Shares pursuant to
such tender offer shall be equal to the quotient obtained by dividing: (i) the
aggregate amount on deposit in the Trust Account as of two Business Days (as
defined below) prior to the consummation of the initial Business Combination,
including interest not previously released to the Corporation to pay its taxes,
by (ii) the total number of then outstanding Offering Shares. If the Corporation
offers to redeem the Offering Shares in conjunction with a stockholder vote on
the proposed initial Business Combination pursuant to a proxy solicitation, the
Redemption Price per share of the Common Stock payable to holders of the
Offering Shares exercising their Redemption Rights shall be equal to the
quotient obtained by dividing (a) the aggregate amount on deposit in the Trust
Account as of two Business Days prior to the consummation of the initial
Business Combination, including interest not previously released to the
Corporation to pay its taxes, by (b) the total number of then outstanding
Offering Shares. “Business Day” means each day that is a Saturday, Sunday or
other day on which banking institutions in The City of New York, New York, are
authorized or required by law to close.

 

(c) If the Corporation offers to redeem the Offering Shares in conjunction with
a stockholder vote on an initial Business Combination pursuant to a proxy
solicitation, a Public Stockholder, together with any affiliate of such
stockholder or any other person with whom such stockholder is acting in concert
or as a “group” (as defined under Section 13(d)(3) of the Exchange Act), shall
be restricted from seeking Redemption Rights with respect to more than an
aggregate of 15% of the Offering Shares without the prior consent of the
Corporation.

 

(d) In the event that the Corporation has not consummated an initial Business
Combination within 18 months from the closing of the Offering, the Corporation
shall (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than ten Business Days thereafter
subject to lawfully available funds therefor, redeem 100% of the Offering Shares
in consideration of a per-share price, payable in cash, equal to the quotient
obtained by dividing (A) the aggregate amount then on deposit in the Trust
Account, including interest not previously released to the Corporation to pay
its taxes (less up to $100,000 of such net interest to pay dissolution
expenses), by (B) the total number of then outstanding Offering Shares, which
redemption will completely extinguish rights of the Public Stockholders
(including the right to receive further liquidating distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the remaining stockholders
and the Board in accordance with applicable law, dissolve and liquidate, subject
in each case to the Corporation’s obligations under the DGCL to provide for
claims of creditors and other requirements of applicable law.

 



A-9

 

 

(e) If the Corporation offers to redeem the Offering Shares in conjunction with
a stockholder vote on an initial Business Combination, the Corporation shall
consummate the proposed initial Business Combination only if (i) such initial
Business Combination is approved by the affirmative vote of the holders of a
majority of the shares of the Common Stock that are voted at a stockholder
meeting held to consider such initial Business Combination and (ii) the
Redemption Limitation is not exceeded.

 

(f) If the Corporation conducts a tender offer pursuant to Section 9.2(b), the
Corporation shall consummate the proposed initial Business Combination only if
the Redemption Limitation is not exceeded.

 

Section 9.3 Distributions from the Trust Account.

 

(a) A Public Stockholder shall be entitled to receive funds from the Trust
Account only as provided in Sections 9.2(a), 9.2(b), 9.2(d) or 9.7 hereof. In no
other circumstances shall a Public Stockholder have any right or interest of any
kind in or to distributions from the Trust Account, and no stockholder other
than a Public Stockholder shall have any interest in or to the Trust Account.

 

(b) Each Public Stockholder that does not exercise its Redemption Rights shall
retain its interest in the Corporation and shall be deemed to have given its
consent to the release of the remaining funds in the Trust Account to the
Corporation, and following payment to any Public Stockholders exercising their
Redemption Rights, the remaining funds in the Trust Account shall be released to
the Corporation.

 

(c) The exercise by a Public Stockholder of the Redemption Rights shall be
conditioned on such Public Stockholder following the specific procedures for
redemptions set forth by the Corporation in any applicable tender offer or proxy
materials sent to the Public Stockholders relating to the proposed initial
Business Combination. Payment of the amounts necessary to satisfy the Redemption
Rights properly exercised shall be made as promptly as practical after the
consummation of the initial Business Combination.

 

Section 9.4 Share Issuances. Prior to the consummation of the Corporation’s
initial Business Combination, the Corporation shall not issue any additional
shares of capital stock of the Corporation that would entitle the holders
thereof to receive funds from the Trust Account or vote on any initial Business
Combination, on any pre-Business Combination activity or on any amendment to
this Article IX.

 

Section 9.5 Transactions with Affiliates. In the event the Corporation enters
into an initial Business Combination with a target business that is affiliated
with the Sponsor, or the directors or officers of the Corporation, the
Corporation, or a committee of the independent directors of the Corporation,
shall obtain an opinion from an independent accounting firm or an independent
investment banking firm that is a member of the Financial Industry Regulatory
Authority that such Business Combination is fair to the Corporation from a
financial point of view.

 

Section 9.6 No Transactions with Other Blank Check Companies. The Corporation
shall not enter into an initial Business Combination with another blank check
company or a similar company with nominal operations.

 

Section 9.7 Additional Redemption Rights. If, in accordance with Section 9.1(a),
any amendment is made to  Section 9.2(d) to modify the substance or timing of
the ability of Public Stockholders to seek redemption in connection with an
initial Business Combination or the Corporation’s obligation to redeem (i) 100%
of the Offering Shares if the Corporation has not consummated an initial
Business Combination within 18 months from the date of the closing of the
Offering or (ii) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity, the Public Stockholders
shall be provided with the opportunity to redeem their Offering Shares upon the
approval of any such amendment, at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
not previously released to the Corporation to pay its taxes, divided by the
number of then outstanding Offering Shares; provided, however, that any such
amendment will be voided, and this Article IX will remain unchanged, if any
stockholders who wish to redeem are unable to redeem due to the Redemption
Limitation.

 



A-10

 

 

ARTICLE X

CORPORATE OPPORTUNITY

 

To the extent allowed by law, the doctrine of corporate opportunity, or any
other analogous doctrine, shall not apply with respect to the Corporation or any
of its officers or directors, or any of their respective affiliates, in
circumstances where the application of any such doctrine would conflict with any
fiduciary duties or contractual obligations they may have as of the date of this
Amended and Restated Certificate or in the future, and the Corporation renounces
any expectancy that any of the directors or officers of the Corporation will
offer any such corporate opportunity of which he or she may become aware to the
Corporation, except, the doctrine of corporate opportunity shall apply with
respect to any of the directors or officers of the Corporation with respect to a
corporate opportunity that was offered to such person solely in his or her
capacity as a director or officer of the Corporation and (i) such opportunity is
one the Corporation is legally and contractually permitted to undertake and
would otherwise be reasonable for the Corporation to pursue and (ii) the
director or officer is permitted to refer that opportunity to the Corporation
without violating any legal obligation.

 

ARTICLE XI

AMENDMENT OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

The Corporation reserves the right at any time and from time to time to amend,
alter, change or repeal any provision contained in this Amended and Restated
Certificate (including any Preferred Stock Designation), and other provisions
authorized by the laws of the State of Delaware at the time in force that may be
added or inserted, in the manner now or hereafter prescribed by this Amended and
Restated Certificate and the DGCL; and, except as set forth in Article VIII, all
rights, preferences and privileges of whatever nature herein conferred upon
stockholders, directors or any other persons by and pursuant to this Amended and
Restated Certificate in its present form or as hereafter amended are granted
subject to the right reserved in this Article XI; provided, however,
that Article IX of this Amended and Restated Certificate may be amended only as
provided therein.

 

ARTICLE XII

EXCLUSIVE FORUM FOR CERTAIN LAWSUITS

 

Section 12.1 Forum. Unless the Corporation consents in writing to the selection
of an alternative forum, the Court of Chancery of the State of Delaware shall be
the sole and exclusive forum for any stockholder (including a beneficial owner)
to bring (i) any derivative action or proceeding brought on behalf of the
Corporation, (ii) any action asserting a claim of breach of a fiduciary duty
owed by any director, officer or other employee of the Corporation to the
Corporation or the Corporation’s stockholders, (iii) any action asserting a
claim against the Corporation, its directors, officers or employees arising
pursuant to any provision of the DGCL or this Amended and Restated Certificate
or the Bylaws, or (iv) any action asserting a claim against the Corporation, its
directors, officers or employees governed by the internal affairs doctrine and,
if brought outside of Delaware, the stockholder bringing the suit will be deemed
to have consented to service of process on such stockholder’s counsel except any
action (A) as to which the Court of Chancery in the State of Delaware determines
that there is an indispensable party not subject to the jurisdiction of the
Court of Chancery (and the indispensable party does not consent to the personal
jurisdiction of the Court of Chancery within ten days following such
determination), (B) which is vested in the exclusive jurisdiction of a court or
forum other than the Court of Chancery, (C) for which the Court of Chancery does
not have subject matter jurisdiction, or (D) any action arising under the
Securities Act of 1933, as amended, as to which the Court of Chancery and the
federal district court for the District of Delaware shall have concurrent
jurisdiction. Notwithstanding the foregoing, the provisions of this Section 12.1
will not apply to suits brought to enforce any liability or duty created by the
Exchange Act or any other claim for which the federal courts have exclusive
jurisdiction.

 



A-11

 

 

Section 12.2 Consent to Jurisdiction. If any action the subject matter of which
is within the scope of Section 12.1 immediately above is filed in a court other
than a court located within the State of Delaware (a “Foreign Action”) in the
name of any stockholder, such stockholder shall be deemed to have consented to
(i) the personal jurisdiction of the state and federal courts located within the
State of Delaware in connection with any action brought in any such court to
enforce Section 12.1 immediately above (an “FSC Enforcement Action”) and
(ii) having service of process made upon such stockholder in any such FSC
Enforcement Action by service upon such stockholder’s counsel in the Foreign
Action as agent for such stockholder.

 

Section 12.3 Severability. If any provision or provisions of
this Article XII shall be held to be invalid, illegal or unenforceable as
applied to any person or entity or circumstance for any reason whatsoever, then,
to the fullest extent permitted by law, the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Article XII (including, without limitation, each portion of
any sentence of this Article XII containing any such provision held to be
invalid, illegal or unenforceable that is not itself held to be invalid, illegal
or unenforceable) and the application of such provision to other persons or
entities and circumstances shall not in any way be affected or impaired thereby.
Any person or entity purchasing or otherwise acquiring any interest in shares of
capital stock of the Corporation shall be deemed to have notice of and consented
to the provisions of this Article XII.

 



A-12

 

 

IN WITNESS WHEREOF, Lionheart Acquisition Corporation II has caused this Amended
and Restated Certificate to be duly executed and acknowledged in its name and on
its behalf by an authorized officer as of the date first set forth above.

 

  LIONHEART ACQUISITION CORPORATION II         By:     Name: Ophir Sternberg   
  Title:   President and Chief Executive Officer

 

[Signature Page to Amended and Restated Certificate of Incorporation]

 



A-13

 